Name: Commission Regulation (EEC) No 2701/83 of 27 September 1983 on arrangements for imports into France of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 267/ 16 Official Journal of the European Communities 29 . 9 . 83 COMMISSION REGULATION (EEC) No 2701 /83 of 27 September 1983 on arrangements for imports into France of certain textile products originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 69) speci ­ fied in the Annex hereto and originating in Romania have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 12 September 1983 Romania was notified of a request for consultations ; whereas, pending a mutually satisfactory solution , the Commission has requested Romania to suspend exports to France of products falling within category 69 with effect from the date of notification of the request for consultations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products origi ­ nating in Romania and specified in the Annex hereto shall be suspended . Article 2 Products as referred to in Article 1 , shipped from Romania to France before the date of entry into force of this Regulation and not yet released for free circula ­ tion , shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 September 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 374, 31 . 12. 1982, p . 106 . 29 . 9 . 83 Official Journal of the European Communities No L 267/ 17 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description Third country Member State Units Quantitative limits 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : , Women's, girls' and infants ' knitted or crocheted petticoats and slips, of synthetic textile fibres, other than babies' garments Romania F 1 000 pieces (') (') Suspension of imports until 31 December 1983 .